Exhibit 10.1

RAAM GLOBAL ENERGY COMPANY

$50,000,000 12.50% Senior Secured Notes due 2015

PURCHASE AGREEMENT

July 12, 2011

GLOBAL HUNTER SECURITIES, LLC

400 Poydras Street

Suite 3100

New Orleans, Louisiana 70130

and

KNIGHT CAPITAL AMERICAS, L.P.

33 Benedict Pl, 3rd Floor

Greenwich, Connecticut 06830

(collectively, the “Initial Purchasers”)

Ladies and Gentlemen:

RAAM Global Energy Company, a Delaware corporation (the “Company”), and each of
the Guarantors (as hereinafter defined) hereby agrees with you as follows:

1. Issuance of Notes. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Initial Purchasers $50,000,000
aggregate principal amount of 12.50% Senior Secured Notes due 2015 (each a
“Note” and, collectively, the “Notes”). The Company previously issued
$150,000,000 aggregate principal amount of its 12.50% Senior Secured Notes due
2015 (the “Existing Notes”). The Notes will be offered and sold to the Initial
Purchasers pursuant to an exemption from the registration requirements of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) thereunder (collectively, the
“Securities Act”). The Company’s obligations under the Notes and the Indenture
(as defined below) will be unconditionally, fully and irrevocably guaranteed,
jointly and severally (the “Guarantees”) on a senior secured basis, by each
guarantor listed on the signature pages hereto and each future domestic
Restricted Subsidiary of the Company (collectively, the “Guarantors”). The Notes
and the Guarantees are referred to herein as the “Securities.” The Securities
will be issued pursuant to that certain indenture, dated as of September 24,
2010 (the “Base Indenture”), to be amended by the First Supplemental Indenture,
dated as of July 15, 2011 (the “Supplemental Indenture” and together with the
Base Indenture, the “Indenture”), each by and among the Company, the Guarantors
and



--------------------------------------------------------------------------------

The Bank of New York Mellon Trust Company, N.A., as trustee (in such capacity,
the “Trustee”) and as collateral agent (in such capacity, the “Collateral
Agent”).

The Company has prepared (i) a preliminary offering circular, dated July 12,
2011 (“Preliminary Offering Circular”) and (ii) a pricing term sheet attached
hereto as Schedule I which includes pricing terms and other information with
respect to the Notes (as defined below) (the “Pricing Supplement”) relating to
the offer and sale of the Securities (the “Offering”). Upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, the Notes shall bear the legends
set forth in the final offering memorandum, dated the date hereof (the “Final
Offering Circular”). “Offering Circular” means, as of any date or time referred
to in this Agreement, the most recent offering circular (whether the Time of
Sale Document (as defined below) or the Final Offering Circular, and any
amendment or supplement to either such document), including exhibits and
schedules thereto. All references in this Agreement to the Preliminary Offering
Circular, the Time of Sale Document or the Final Offering Circular include,
unless expressly stated otherwise, (i) all amendments or supplements thereto,
(ii) all documents, financial statements and schedules and other information
contained, incorporated by reference or deemed incorporated by reference therein
(and references in this Agreement to such information being “contained,”
“included” or “stated” (and other references of like import) in the Preliminary
Offering Circular, the Time of Sale Document or the Final Offering Circular
shall be deemed to mean all such information contained, incorporated by
reference or deemed incorporated by reference therein) and (iii) any electronic
Time of Sale Document or Final Offering Circular. The Preliminary Offering
Circular and the Pricing Supplement are collectively referred to herein as the
“Time of Sale Document.” “Time of Sale” means 3:45 p.m., Eastern time on
July 12, 2011. Capitalized terms used, but not defined herein, shall have the
meanings set forth in the Time of Sale Document.

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Notes purchased by the Initial Purchasers
hereunder on the terms set forth in the Final Offering Circular to persons (the
“Subsequent Purchasers”) whom the Initial Purchasers reasonably believes (i) are
“qualified institutional buyers” (“QIBs”) (as defined in Rule 144A under the
Securities Act (“Rule 144A”)), (ii) are “institutional accredited investors” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act, as amended, as promulgated by the United States Securities Exchange
Commission under the Securities Act (“Regulation D”) or (iii) are not “U.S.
persons” (as defined in Regulation S under the Securities Act (“Regulation S”))
and in compliance with the laws applicable to such persons in jurisdictions
outside of the United States.

In connection with the Offering, the Company will, on or prior to the Closing
Date, amend, to permit the Offering, its existing senior revolving credit
facility (as amended, supplemented, modified, extended or restated from time to
time, the “Senior Credit Agreement”) among the Company, Union Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”) and the
other signatories thereto.

Pursuant to the terms of the Collateral Agreements, all of the obligations under
the Securities and the Indenture will be secured by Liens (as defined in the
Indenture) in substantially all of the assets of the Company and the Guarantors
to the extent such assets

 

Page 2



--------------------------------------------------------------------------------

constitute collateral under the Senior Credit Agreement (subject to prior
ranking Liens in favor of the lenders under the Senior Credit Agreement and any
other Permitted Liens). Any amendments or modifications to the Collateral
Agreements necessary for the issuance of the Notes are referred to herein as the
“Collateral Agreement Amendments.”

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) in the form attached as Exhibit
A hereto, to be executed on and dated as of the Closing Date (as hereinafter
defined). Pursuant to the Registration Rights Agreement, the Company will agree,
among other things, to file with the SEC (a) a registration statement under the
Securities Act (the “Exchange Offer Registration Statement”) relating to notes
to be offered in exchange for the Notes (the “Exchange Notes”) which shall be
identical to the Notes, except that the Exchange Notes shall have been
registered pursuant to the Exchange Offer Registration Statement and will not be
subject to restrictions on transfer or contain additional interest provisions,
(such offer to exchange being referred to as the “Registered Exchange Offer”),
and/or (b) under certain circumstances, a shelf registration statement pursuant
to Rule 415 under the Securities Act (the “Shelf Registration Statement”)
relating to the resale by certain holders of the Notes. If the Company fails to
satisfy its obligations under the Registration Rights Agreement, it will be
required to pay Additional Interest to the holders of the Notes under certain
circumstances to be set forth in the Registration Rights Agreement.

This Agreement, the Notes, the Guarantees, the Exchange Notes, the Registration
Rights Agreement, the Supplemental Indenture and the Collateral Agreement
Amendments, if any, are hereinafter referred to as the “Closing Transaction
Documents”. The Closing Transaction Documents, together with the Indenture
(including the Supplemental Indenture) and the Collateral Agreements, are
hereinafter sometimes referred to collectively as the “Transaction Documents.”
The Offering, the effectiveness of the amendment of the Senior Credit Agreement
and the other transactions described or contemplated by this Agreement are
collectively referred to herein as the “Transactions.”

3. Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the Initial
Purchasers, and the Initial Purchasers agree to purchase from the Company, the
Securities at a purchase price of 100.50% of the aggregate principal amount
thereof, plus accrued and unpaid interest from April 1, 2011 to the Closing Date
(as defined below). Delivery to the Initial Purchasers of and payment for the
Securities shall be made at a closing (the “Closing”) to be held at 10:00 a.m.,
New York time, on July 15, 2011 (the “Closing Date”) at the New York offices of
Proskauer Rose LLP (or such other place as shall be reasonably acceptable to the
Initial Purchasers); provided, however, that if the Closing has not taken place
on the Closing Date because of a failure to satisfy one or more of the
conditions specified in Section 7 hereof and this Agreement has not otherwise
been terminated by the Initial Purchasers in accordance with its terms, “Closing
Date” shall mean 10:00 a.m. New York time on the first business day following
the satisfaction (or waiver) of all such conditions after notification by the
Company to the Initial Purchasers of the satisfaction (or waiver) of such
conditions.

 

Page 3



--------------------------------------------------------------------------------

The Company shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as the Company
shall designate to the Initial Purchasers at least two business days prior to
the Closing. The certificates representing the Securities in definitive form
shall be made available to the Initial Purchasers for inspection at the New York
offices of Proskauer Rose LLP (or such other place as shall be reasonably
acceptable to the Initial Purchasers) not later than 10:00 a.m. New York time
one business day immediately preceding the Closing Date. Securities to be
represented by one or more definitive global securities in book-entry form will
be deposited on the Closing Date, by or on behalf of the Company, with The
Depository Trust Company (“DTC”) or its designated custodian, and registered in
the name of Cede & Co.

4. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to, and agree
with, the Initial Purchasers that, as of the date hereof and as of the Closing
Date:

 

(a) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, other than (i) the Time of Sale
Document, (ii) the Final Offering Circular and (iii) the materials listed on
Schedule II hereto (each such material, a “Company Additional Written
Communication”).

 

(b) No Material Misstatement or Omission. (i) The Time of Sale Document as of
the Time of Sale did not, and at the Closing Date, will not contain any untrue
statement of a material fact, or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (ii) the Final Offering Circular as then amended or
supplemented by the Company, if applicable, at the Closing Date, will not
contain any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c) Financial Information. As of the Time of Sale and the Closing Date:

(i) the audited and unaudited financial statements and related notes of the
Company contained in the Offering Circular (the “Financial Statements”) present
fairly the financial position, results of operations and cash flows of the
Company for the dates and periods to which they apply and have been prepared in
accordance with generally accepted accounting principles of the United States,
consistently applied as applicable to a private company (“GAAP”). The historical
financial data set forth under “Summary Historical Financial Data” and “Selected
Financial and Other Data” included in the Offering Circular have been prepared
on a basis consistent with that of the Financial Statements and present fairly
the financial position and results of operations of the Company as of the
respective dates and for the respective periods indicated. All other financial,
statistical and

 

Page 4



--------------------------------------------------------------------------------

market and industry-related data included in the Offering Circular are fairly
presented and are based on or derived from sources that the Company believes to
be reliable and accurate;

(ii) the “as adjusted” historical financial information and statistical data
included in the Offering Circular have been prepared on a basis consistent with
the historical financial information included in the Offering Circular, and give
effect to assumptions made on a reasonable basis to give effect to historical
and proposed transactions described in the Offering Circular; and

(iii) the reserve and exploitation and production data for the Company’s or the
Guarantors’ oil and natural gas properties and business included in the Offering
Circular are fairly presented and are based on or derived from sources that the
Company or the Guarantors believe to be reliable and accurate, it being
understood that projections concerning volumes attributable to oil and gas
properties and production and cost estimates contained in any reserve report are
necessarily based upon professional opinions, estimates and projections and
neither the Company nor the Guarantors represents or warrants that any such
opinions, estimates and projections will ultimately prove to be accurate.

 

(d) Independent Accountants. Ernst and Young, LLP, who have certified and
expressed their opinion with respect to the financial statements including the
related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Circular, are an independent registered public
accounting firm with respect to the Company and the Subsidiaries within the
applicable rules and regulations adopted by the SEC and as required by the
Securities Act.

 

(e)

No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Circular, except as disclosed in the Time of Sale Document and the Final
Offering Circular, (i) neither the Company nor any of the Subsidiaries has
incurred any liabilities, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and the
Subsidiaries, taken as a whole, or has entered into any material transactions
not in the ordinary course of business, (ii) there has not been any material
decrease in the capital stock or any material increase in any short-term or
long-term indebtedness of the Company or the Subsidiaries, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company with the exception of the dividends declared and paid in June 2011, and
(iii) there has not been any material adverse change in the properties,
business, prospects, operations, earnings, assets, liabilities or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole
(each of clauses (i), (ii) and (iii), a “Material Adverse Change”). To the
Company’s knowledge, after due inquiry, there is no event that is reasonably
likely to occur, which if it were to occur, would, individually or in the
aggregate, have a Material Adverse Effect except as disclosed in the Time of
Sale Document and the Final Offering Circular. As used in this

 

Page 5



--------------------------------------------------------------------------------

  Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and the Guarantors, taken as a whole, or
on the ability of the Company and the Guarantors to consummate the transactions
contemplated hereby.

 

(f) Oil and Gas Information. The information set forth in the Time of Sale
Document as of the Time of Sale and set forth in the Final Offering Circular, at
the Closing Date, as then amended or supplemented by the Company, if applicable,
relating to oil and natural gas reserves and any other oil and natural gas
related information has been prepared by the Company in accordance with methods
generally applied in the oil and natural gas industry and conforms, in all
material respects, to the requirements of the Securities Act and the rules and
regulations promulgated thereunder as of the date hereof.

 

(g) Guarantors. Each Subsidiary of the Company that borrows or guarantees
indebtedness under or pursuant to the Senior Credit Agreement is a Guarantor
signatory to this agreement.

 

(h) Incorporation and Good Standing of the Company and its Subsidiaries; Each of
the Company and each of the Guarantors is an entity duly organized and validly
existing in good standing under the laws of the jurisdiction in which it was
formed, and has the requisite organizational power and authorization to own or
lease its properties and to carry on its businesses as now being conducted. Each
of the Company and the Guarantors is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which their ownership
of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably expected to have a
Material Adverse Effect.

 

(i)

Legal Power and Authority. (i) The Company and each of the Guarantors has the
requisite corporate power and authority to enter into and perform its
obligations under the Transaction Documents to which they are a party, and to
issue the Notes and the Guarantees, respectively, in accordance with the terms
hereof and thereof. The execution and delivery of the Closing Transaction
Documents by the Company and each of the Guarantors (as applicable) and the
consummation by the Company and the Guarantors (as applicable) of the
Transactions have been duly authorized by the requisite limited liability
company, corporate or other applicable proceedings and (ii) other than such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and such filings and recordations as are necessary or
appropriate to perfect the liens and security interests created by the
Collateral Agreements (the “Required Approvals”), no further filing, consent, or
authorization is required by the Company and the Guarantors, their respective
members, managers, shareholders and directors (as applicable) in connection
therewith. This Agreement has been duly executed and delivered by the Company
and the Guarantors (as applicable) and constitutes the legal, valid and binding
obligation of the Company and the Guarantors (as applicable), enforceable
against the Company and the Guarantors (as applicable) in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or

 

Page 6



--------------------------------------------------------------------------------

  affecting generally, the enforcement of applicable creditors’ rights and
remedies. The other Closing Transaction Documents, when validly executed and
delivered by the Company and the Guarantors and each of the other parties
thereto (as applicable), will constitute the legal, valid and binding
obligations of the Company and the Guarantors (as applicable), enforceable
against the Company and the Guarantors (as applicable) in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(j) Notes. The Notes have been, and when issued, the Exchange Notes will have
been, duly authorized by the Company and the Guarantees have been duly
authorized by each of the Guarantors, and when duly executed, authenticated,
issued and delivered as provided in the Indenture (assuming due authentication
of the Notes and the Exchange Notes by the Trustee) and paid for as provided
herein, will constitute legal, valid and binding obligations of the Company and
the Guarantors, enforceable against them in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(k) No Offer and Sale Within Six Months. None of the Company nor any of its
respective affiliates have sold or issued any security of the same or similar
class or series as the Securities that would be required to be integrated with
the offering of the Securities in a manner that would require registration under
the Securities Act during the six-month period preceding the earlier of the date
of this Agreement and the Closing Date, including any sales pursuant to Rule
144A, Regulation D or Regulation S other than the Existing Notes, of which the
Notes will form part of the same series in accordance with the Indenture. As
used in this paragraph, the terms “offer” and “sale” have the meanings specified
in Section 2(a)(3) of the Securities Act.

 

(l) No Registered Securities. There are no securities of the Company or any of
the Guarantors that are listed on a national securities exchange registered
under Section 6 of the United States Securities Exchange Act of 1934, as
amended, or that are quoted in a United States automated interdealer quotation
system of the same class within the meaning of Rule 144A as the Securities.

 

(m) No Violation or Default. Neither the Company nor any of the Guarantors is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
material term, covenant or condition contained in any indenture, mortgage, deed
of trust, loan agreement or other material agreement or instrument to which the
Company or any of the Guarantors are a party or by which the Company or any of
the Guarantors are bound or to which any of the property or assets of the
Company or any of the Guarantors are subject, except for any such default that
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

Page 7



--------------------------------------------------------------------------------

(n) Foreign Corrupt Practices. Neither the Company, nor any of the Guarantors,
nor to the knowledge of the Company, any of their respective directors or
officers, agents, employees or other Persons acting on behalf of the Company or
any of the Guarantors, has, in the course of its actions for, or on behalf of,
the Company or any of the Guarantors (i) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(ii) made any direct or indirect unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(o) Transactions With Related Persons. Other than as described in the Time of
Sale Document, since the beginning of the Company’s last fiscal year, there have
not been any material transactions of the type described in Item 404(a) of
Regulation S-K under the Securities Act between (i) the Company or any of the
Guarantors on the one hand, and (ii) any related persons, on the other hand,
where such related person had or will have a direct or indirect material
interest. For the purposes of this Section 4(o), the term “related person” means
any director or officer of the Company, any nominee director and any immediate
family member of such persons.

 

(p) Permitted Debt; Permitted Liens. Except as described in the Time of Sale
Document, after giving effect to the issuance of the Notes and the application
of the proceeds thereof, (i) there will be no outstanding indebtedness, debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or the
Restricted Subsidiaries or by which the Company or the Restricted Subsidiaries
are or may become bound, other than the Existing Notes, the Notes or as
permitted under the Indenture and disclosed in the Time of Sale Document; and
(ii) there will be no Liens or financing statements, deeds of trust, mortgages
or analogous registrations securing indebtedness or other obligations filed in
connection with the Company or the Restricted Subsidiaries, that purports to
cover, affect or give notice of any present or possible future Lien on, or
security interest in, any assets or property of the Company or the Restricted
Subsidiaries or any rights thereunder, other than Permitted Liens. Except as
disclosed in the Time of Sale Document or as set forth in the Company’s or
Guarantors’ respective organizational documents, (A) there are no agreements or
arrangements under which the Company or the Guarantors are obligated to register
the sale of any of their securities under the Securities Act, (B) there are no
outstanding securities or instruments of the Company or the Guarantors that
contain any redemption or similar provisions (other than the Notes); and
(C) there are no contracts, commitments, understandings or arrangements by which
the Company or the Guarantors are bound to redeem a security of the Company or
the Guarantors (other than the Notes).

 

(q)

No Conflicts. The execution and delivery of the Closing Transaction Documents
and performance of the Transaction Documents by the Company and each of the
Guarantors (as applicable) and the consummation by the Company and each of the
Guarantors (as applicable) of the Transactions will not (i) result in a
violation of the certificate of incorporation, bylaws, articles of organization,
operating agreement or other organizational documents of the Company or any of
the Guarantors, (ii) provided the Company obtains the requisite consents to
modify, amend or amend and restate its Senior Credit Agreement to permit the
Transactions, conflict with, or constitute a default (or an

 

Page 8



--------------------------------------------------------------------------------

  event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, mortgage, deed of trust, loan
agreement or instrument to which any of the Company or any of the Guarantors is
a party or by which any property or asset of the Company or any of the
Guarantors is subject, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Company or any of the Guarantors or by which any
property or asset of the Company or any of the Guarantors is bound, except, in
the case of clauses (ii) and (iii), for such violations as could not be
reasonably expected to have a Material Adverse Effect; provided further that any
failure to obtain the requisite consents to modify, amend or amend and restate
the Senior Credit Agreement to permit the Transaction shall be deemed to be a
violation that will have a Material Adverse Effect. Immediately, after
consummation of the Offering and the transactions contemplated in the
Transaction Documents, no default or event of default under the Indenture will
exist.

 

(r) No Consents. Other than the Required Approvals and the requisite consents to
modify, amend or amend and restate the Senior Credit Agreement to permit the
Transactions, none of the Company or the Guarantors (as applicable) are required
to obtain any consent, approval, authorization or order of, or make any filing
or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute and
deliver the Closing Transaction Documents or perform any of its obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof. All consents, approvals, authorizations,
orders, filings and registrations that the Company is required to obtain prior
to the Closing will have been obtained or effected on or prior to the Closing
Date, including, for the sake of clarity, the requisite consents necessary under
the Senior Credit Agreement to modify, amend or amend and restate the Senior
Credit Agreement to permit the Transactions, and the Company is unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registrations, application, approvals or filings pursuant
to the immediately preceding sentence.

 

(s) No Material Proceedings. Except as disclosed in the Time of Sale Document,
there is no action, suit, proceeding, inquiry or investigation pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or the Guarantors or any of the Company’s or the Guarantors’ officers or
directors in their capacities as such, other than actions, suits, proceedings or
investigations claiming damages, fines, penalties or other payments that would
reasonably be expected to have a Material Adverse Effect.

 

(t)

All Necessary Permits. Neither the Company nor any of the Guarantors is in
violation of any term of or in default under their certificate of incorporation,
bylaws, articles of organization, operating agreement or other organizational
document. Neither the Company nor any of the Guarantors are in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or the Guarantors, except for possible violations that
could not reasonably be expected to have a Material Adverse Effect. The Company
and the Guarantors possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations

 

Page 9



--------------------------------------------------------------------------------

  or permits could not reasonably be expected to have a Material Adverse Effect,
and the Company and the Guarantors have not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit except where such revocation or modification of such
certificate, authorization or permit could not reasonably be expected to have a
Material Adverse Effect.

 

(u) Title to Properties. Each of the Company and the Guarantors has good and
marketable title to all real property and personal property owned or leased by
them that is material to the business of the Company and the Guarantors on a
consolidated basis, in each case, free and clear of all liens, encumbrances and
defects except such as do not have a Material Adverse Effect hereunder or as
otherwise disclosed in the Offering Circular. Any real property and facilities
held under lease by any of the Company and the Guarantors are held under valid,
subsisting and enforceable leases with such exceptions as do not have a Material
Adverse Effect.

 

(v) Tax Law Compliance. The Company and the Guarantors (i) have timely made or
filed all material foreign, federal, state, local and provincial income and all
other material tax returns, reports and declarations required to be made or
filed by them by any jurisdiction to which they are subject and such returns,
reports and declarations are true, correct and complete in all material
respects, and (ii) have timely paid all material taxes and other governmental
assessments and charges that are due (whether or not shown as due) and payable
by them on such returns, reports and declarations, except those being contested
in good faith for which adequate reserves have been accrued on the Company’s
latest consolidated balance sheet. There are no unpaid taxes of the Company or
the Restricted Subsidiaries in any material amount claimed to be due by the
taxing authority of any jurisdiction. There are no liens with respect to any
taxes upon any of the assets or properties of the Company or any of the
Guarantors other than for taxes that are not yet due and payable. Except as
disclosed in Schedule III hereto, no claim, audit or legal proceeding against
the Company or any of the Guarantors is pending, nor, to the Company’s
knowledge, has one been threatened in writing in respect of any tax.

 

(w)

Intellectual Property Rights. The Company and the Guarantors own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, trade secrets and other intellectual property
rights reasonably necessary for the conduct of their businesses as now conducted
(collectively, the “Intellectual Property Rights”) free and clear of all Liens
other than Permitted Liens. There is no claim, action or proceeding pending, or
to the knowledge of the Company, being threatened, against the Company or any of
the Guarantors regarding the Intellectual Property Rights except as could not
reasonably be expected to have a Material Adverse Effect. The Company does not
have any knowledge of any infringement by the Company or the Guarantors of
intellectual property rights of others that could reasonably be expected to form
the basis of a claim, action or proceeding against the Company or the
Guarantors, which claim, action or proceeding could reasonably be expected to
have a Material Adverse Effect. All written licenses relating to the
Intellectual Property Rights under which the Company or the Restricted
Subsidiaries is a licensor or licensee are valid, subsisting, in full force and
effect and binding upon the Company or the Restricted Subsidiaries, as the case
may

 

Page 10



--------------------------------------------------------------------------------

  be, and the other parties thereto in accordance with their terms, other than
as could not reasonably be expected to have a Material Adverse Effect.

 

(x) Compliance with Environmental Laws. The Company and the Guarantors (i) are
in compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws (as defined below) to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval except where, in each of the foregoing clauses (i), (ii) and
(iii), the failure to so comply could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company is not
aware of any claims or potential claims against the Company and the Guarantors
arising under Environmental Laws (as defined below) (including any potential
claims by any governmental agency or third parties for clean-up of properties),
other than as could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Environmental Laws” means all federal,
state, local or foreign laws, codes, decrees, injunctions, judgments, orders or
regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

(y) Insurance. The Company and each of the Guarantors are insured against such
losses and risks and in such amounts as is customary in the businesses in which
the Company and the Guarantors presently are engaged. There are no material
claims by the Company or any of the Guarantors under any such policy or
instrument as to which an insurance company is denying liability or defending
under a reservation of rights clause.

 

(z) Employee Relations. The Company and the Guarantors are not a party to any
collective bargaining agreement or employ any member of a union. The Company and
the Guarantors are in compliance with all federal, state, provincial, local and
foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect. No strike, work stoppage or material work
slowdown by employees of the Company or any of the Guarantors exists or, to the
best knowledge of the Company, is contemplated or threatened.

 

(aa) Investment Company. Neither the Company nor any of the Guarantors is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Document and the Final Offering Circular none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.

 

Page 11



--------------------------------------------------------------------------------

(bb) No Registration. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 6 hereof and the
Initial Purchasers’ compliance with their agreements set forth in the
Transaction Documents, it is not necessary in connection with the offer,
issuance, sale and delivery of the Notes in the manner contemplated by this
Agreement and the other Transaction Documents to register the offer or sale of
any of the Notes to the Initial Purchasers under the Securities Act or to
qualify the Indenture under the United States Trust Indenture Act of 1939 (the
“TIA”).

 

(cc) Reserve Estimates. The oil and gas reserve estimates of the Company
contained in the Time of Sale Document and set forth in the Final Offering
Circular, as then amended or supplemented by the Company, if applicable, (i) are
derived from reports that have been prepared by the petroleum consulting firms
as set forth therein, (ii) to the best of the Company’s knowledge, such reserve
estimates fairly reflect, in all material respects, the oil and gas reserves of
the Company at the dates indicated therein and (iii) are in accordance with the
guidelines applicable thereto.

 

(dd) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Document or the Final Offering
Circular has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(ee) Solvency. As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the consummation of the Transactions, the
Company is and will be Solvent. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the
property of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (B) the
present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (C) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (D) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (E) such person is able to pay its debts as they
become due and payable.

 

(ff) Collateral.

(i) The Liens granted on the Collateral pursuant to the Collateral Agreements,
as amended by the Collateral Agreement Amendments, as applicable, constitute
valid and enforceable perfected Liens on the Collateral securing the Obligations
under the Notes and the Guarantees, in each case prior and superior in right to
any other Person herein (other than any Person holding a Permitted Lien).

(ii) As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public

 

Page 12



--------------------------------------------------------------------------------

office, that purports to cover, affect or give notice of any present or possible
future Lien on any assets or property of the Company, any Guarantor or any
Subsidiary or any rights thereunder, except for Permitted Liens.

(iii) All information certified by an officer of the Company in the perfection
certificate, signed by an officer of the Company and delivered by such officer
on behalf of the Company, is true and correct as of the date hereof and as of
the Closing Date.

5. Covenants of the Company and the Guarantors. Each of the Company and the
Guarantors jointly and severally agrees:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Circular, untrue or that requires the making
of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Circular, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b) Offering Documents. To (i) furnish the Initial Purchasers, without charge,
as many copies of the Time of Sale Document and the Final Offering Circular, and
any amendments or supplements thereto, as the Initial Purchasers may reasonably
request, and (ii) promptly prepare, upon the Initial Purchasers’ reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Circular that the Initial Purchasers, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
and the Guarantors hereby consent to the use of the Time of Sale Document and
the Final Offering Circular, and any amendments and supplements thereto, by the
Initial Purchasers in connection with Exempt Resales).

 

(c)

Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Circular prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Initial
Purchasers shall previously have been advised

 

Page 13



--------------------------------------------------------------------------------

  thereof and shall have provided its consent thereto. Before making, preparing,
using, authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Initial Purchasers and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Initial Purchasers reasonably objects. The Company
and the Guarantors consent to the use by the Initial Purchasers of a Company
Additional Written Communication that contains (A) information describing the
preliminary terms of the Securities or their offering or (B) information that
describes the final terms of the Securities or their offering and that is
included in or is subsequently included in the Final Offering Circular,
including by means of the Pricing Supplement.

 

(d) Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Initial Purchasers, it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Circular to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Circular to comply with any Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Circular (in form
and substance reasonably satisfactory to the Initial Purchasers) so that (A) as
so amended or supplemented, the Time of Sale Document and the Final Offering
Circular will not include an untrue statement of material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (B) the Time of
Sale Document and the Final Offering Circular will comply with Applicable Law
and (ii) if in the reasonable judgment of the Company it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Circular so that the Time of Sale Document and the Final Offering Circular will
contain all of the information specified in, and meet the requirements of, Rule
144A(d)(4) of the Securities Act, to prepare an appropriate amendment or
supplement to the Time of Sale Document or the Final Offering Circular (in form
and substance reasonably satisfactory to the Initial Purchasers) so that the
Time of Sale Document or the Final Offering Circular, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.

 

(e) “Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Company will advise the Initial Purchasers promptly of the suspension of any
such exemption relating to the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such exemption, the
Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

Page 14



--------------------------------------------------------------------------------

(f) Payment of Expenses. Whether or not any of the Offering or the Transactions
are consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Circular
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the negotiation, printing, processing and distribution (including,
without limitation, word processing and duplication costs) and delivery of, each
of the Transaction Documents, (C) the preparation, issuance and delivery of the
Securities, (D) the qualification of the Securities for offer and sale under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification),
(E) furnishing such copies of the Time of Sale Document and the Final Offering
Circular, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers and (F) the performance of the
obligations of the Company and the Guarantors obligations under the Registration
Rights Agreement, including but not limited to the Registered Exchange Offer,
the Exchange Offer Registration Statement and any Shelf Registration Statement,
(ii) all fees and expenses of the counsel, accountants and any other experts or
advisors retained by the Company or the Guarantors, (iii) all fees and expenses
(including fees and expenses of counsel) of the Company or the Guarantors in
connection with approval of the Securities by DTC for “book-entry” transfer,
(iv) all fees charged by rating agencies in connection with the rating of the
Securities, (v) all fees and expenses (including reasonable fees and expenses of
counsel) of the Trustee and all collateral agents, (vi) all costs and expenses
in connection with the creation and perfection of the security interest to be
created and perfected pursuant to the Collateral Agreements and the Collateral
Agreement Amendments, as applicable (including without limitation, filing and
recording fees, search fees, taxes and costs of title policies) and (vii) all
other fees, disbursements and out-of-pocket expenses incurred by Initial
Purchasers in connection with its services to be rendered hereunder including,
without limitation, the reasonable fees and disbursements of Proskauer Rose LLP,
counsel to the Initial Purchasers, travel and lodging expenses, chartering of
airplanes, roadshow or investor presentation expenses, word processing charges,
the costs of printing or producing any investor presentation materials,
messenger and duplicating service expenses, facsimile expenses and other
customary expenditures.

 

(g) Use of Proceeds. The proceeds from the sale of the Notes will be used for as
set forth under the “Use of Proceeds” section of the Time of Sale Document.

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Transaction Documents prior to and after the Closing Date.

 

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

Page 15



--------------------------------------------------------------------------------

(j) Stabilization or Manipulation. Not to take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

 

(k) DTC. To comply with the representation letter of the Company to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer and pay all
fees and expenses (including fees and expenses of counsel) of the Company in
connection with approval and settlement of the Notes by DTC for “book-entry”
transfer.

 

(l) Rule 144(A) Information. For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

 

(m) Furnish Noteholder Reports. For so long as any of the Notes remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Notes in connection with any sale thereof and any prospective Subsequent
Purchasers of such Notes from such owner, the information required by Rule
144A(d)(4) under the Securities Act.

 

(n) Additional Offering Materials. Except in connection with the Registered
Exchange Offer or the filing of the Shelf Registration Statement, not to, and
not to authorize or permit any person acting on its behalf to, (i) distribute
any offering material in connection with the offer and sale of the Securities
other than the Time of Sale Document and the Final Offering Circular and any
amendments and supplements to the Preliminary Offering Circular or the Final
Offering Circular prepared in compliance with this Agreement, (ii) solicit any
offer to buy or offer to sell the Securities by means of any form of general
solicitation or general advertising (including, without limitation, as such
terms are used in Regulation D) or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act, or (iii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o) No other fees. Other than the Initial Purchasers, the Company has not
engaged any placement agent or other agent performing a similar function in
connection with the sale of the Notes and the execution and delivery of the
Transaction Documents.

 

(p) Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
Affiliates controlled by the Company to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

 

Page 16



--------------------------------------------------------------------------------

(q) Security Interests. Subject to Section 5(t) below, to complete on or prior
to the Closing Date all filings and other similar actions required, if any, in
connection with the perfection of security interests as and to the extent
contemplated by the Collateral Agreements and the Collateral Agreement
Amendments, as applicable.

 

(r) Good Standings. To deliver to the Initial Purchasers on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and the good
standing of the Company and the Subsidiaries in such other jurisdictions as the
Initial Purchasers may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

 

(s) Investment Company. The Company and its Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

 

(t) Post-Closing Matters. The Company and the Guarantors shall deliver to the
Collateral Agent, as mortgagee, on or prior to the date which is 60 calendar
days after the Closing Date,

(i) A mortgage or mortgage amendment, to the extent applicable, on all assets
used or useful in the Oil and Gas business that are susceptible of being
mortgaged, but only to the extent such assets constitute collateral securing
obligations under the Senior Credit Agreement;

(ii) evidence that fully executed counterparts of all mortgages or amendments
and supplements to prior mortgages, have been duly executed by the Company or
the applicable Restricted Subsidiary in form and substance reasonably
satisfactory to the Collateral Agent together with evidence that all mortgages
have been recorded in the jurisdictions necessary to create a valid, perfected
and enforceable Liens (subject to no Liens other than Permitted Liens) on assets
used or useful to the Oil and Gas Business, but only to the extent such assets
constitute collateral securing obligations under the Senior Credit Agreement;

(iii) an opinion from local counsel in each state where such assets used or
useful to the Oil and Gas Business are located, in form and substance reasonably
satisfactory to the Collateral Agent and covering such matter as Collateral
Agent may reasonably request, including without limitation, the enforceability
of the relevant mortgages or mortgage amendments, as such mortgages may be
further supplemented or amended; and

(iv) evidence reasonably satisfactory to the Collateral Agent of the recordation
of mortgages or any mortgage amendments, including file stamped or certified
copies of recorded mortgages or any mortgage amendments.

Additional mortgages, amendments or supplements, as applicable shall be
delivered by the Company or the applicable Restricted Subsidiary on or prior to
the first Business Day

 

Page 17



--------------------------------------------------------------------------------

of each January, April, July or October (beginning with October 1, 2011)
immediately following the occurrence of either:

(i) the acquisition of additional assets used or useful to the Oil and Gas
Business by the Company or a Restricted Subsidiary, or

(ii) if such assets used or useful to the Oil and Gas Business were previously
Excluded Collateral but have ceased to be Excluded Collateral, after such
cessation,

provided that, in the case of (i) and (ii) above, such assets constitute
collateral securing obligations under the Senior Credit Agreement.

If, at any time after the Closing Date, the Company or a Restricted Subsidiary
grants a Lien on any additional assets used or useful to the Oil and Gas
Business to secure First Priority Obligations, such mortgage, amendment or
supplement must be delivered to the Collateral Agent to secure the obligations
hereunder at the same time as such grant to secure First Priority Obligations is
delivered to the Administrative Agent under the Senior Credit Agreement.

In addition, the Company and the Guarantors, as applicable, shall deliver to the
Collateral Agent, on or prior to the date which is 60 calendar days after the
Closing Date, deposit control agreements or any amendments to existing deposit
control agreements and such other agreements or instruments, in each case in
form and substance reasonably acceptable to the Collateral Agent and duly
executed by the applicable depository bank, as may be necessary to establish and
maintain control of such deposit accounts from time to time.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants that:

 

(a) Initial Purchaser Status, Resale Terms. Each initial purchaser (i) is either
(1) a QIB or (2) an “institutional accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D and (ii) will offer the Securities
for resale only upon the terms and conditions set forth in this Agreement and in
the Time of Sale Document and the Final Offering Circular.

 

(b) Sale of Restricted Exchange Securities. It will solicit offers to buy the
Securities only from, and will offer and sell the Securities only to, persons
reasonably believed by the Initial Purchasers (A) to be QIBs, (B) to be
“institutional accredited investors” as defined in Rule 501(a)(1), (2), (3) or
(7) of Regulation D or (C) to not be “U.S. persons” (as defined under Regulation
S) and in compliance with laws applicable to such persons in jurisdictions
outside of the United States; provided, however, that in purchasing such
Securities, such persons are deemed to have represented and agreed as provided
under the caption “Notice to Investors” contained in the Time of Sale Document
and the Final Offering Circular.

 

Page 18



--------------------------------------------------------------------------------

(c) General Solicitation. No form of general solicitation or general advertising
in violation of the Securities Act has been or will be used nor will any offers
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchasers or any of its representatives in connection with the offer and sale
of any of the Securities.

7. Conditions. The obligations of the Initial Purchasers to purchase the
Securities under this Agreement are subject to the performance by each of the
Company and the Guarantors of their respective covenants and obligations
hereunder and the satisfaction of each of the following conditions:

(a) The Company shall have delivered executed copies of each of the Closing
Transaction Documents in form and substance reasonably satisfactory to the
Initial Purchasers on the Closing Date or, with respect to Collateral Agreements
or Collateral Agreement Amendments to be delivered pursuant to Section 5(t)
hereto and the certificates required to be delivered pursuant to
Section 7(b)(ii) below, as otherwise required in accordance with the terms
herein.

(b) The Initial Purchasers shall have received on the Closing Date:

(i) A certificate, dated the Closing Date, executed by the secretary of the
Company and each Guarantor, certifying such matters as the Initial Purchasers
may reasonably request and customary for transactions of this type, including
(i) the resolutions as adopted by the Boards of Directors of the Company and
each Guarantor in a form reasonably acceptable to the Initial Purchasers, and
(ii) the certificate of incorporation and bylaws, or other organizational
documents, of each of the Company and the Guarantors.

(ii) A certificate evidencing qualification by such entity as a corporation in
good standing issued by the Secretaries of State (or comparable office) of each
of the jurisdictions in which each of the Company and the Guarantors operates as
of a recent date along with “bring-down” certificates evidencing such
qualification dated the Closing Date;

(iii) from Ernst & Young LLP, the independent accountants of the Company, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), dated the date hereof, in form and
substance reasonably satisfactory to the Initial Purchasers and its counsel,
with respect to the financial statements and certain financial information
contained in the Time of Sale Document, and (B) a customary “bring-down” comfort
letter, dated the Closing Date, in form and substance reasonably satisfactory to
the Initial Purchasers and its counsel, which includes, among other things, a
reaffirmation of the statements made in its initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Circular;

 

Page 19



--------------------------------------------------------------------------------

(iv) Consent letter(s) of Netherland, Sewell & Associates, Inc., independent
petroleum engineers for the Company, substantially in the form of Exhibit B
attached hereto; and

(v) Consent letter(s) of H.J. Gruy and Associates, Inc., independent petroleum
engineers for the Company, substantially in the form of Exhibit C attached
hereto.

(vi) The opinion and 10b-5 statement of Vinson & Elkins L.L.P., counsel to the
Company, dated the Closing Date, covering, in substance the matters listed on
Exhibit D attached hereto, with such changes to the wording and scope thereof as
are reasonably satisfactory to the Initial Purchasers, which opinion and 10b-5
statement shall also contain customary assumptions, qualifications, exceptions
and limitations.

(vii) Each of the local counsel to the Company listed on Schedule IV hereto
shall have furnished to the Initial Purchasers, at the request of the Company,
its written opinion, dated the Closing Date (or such later date as may be
permitted in accordance with Section 5(t) hereof) and addressed to the Initial
Purchasers, in form and substance customary for secured notes offerings by oil
and gas development and exploration companies.

(viii) A certificate, executed by an authorized officer of the Company, dated as
of the Closing Date, to the effect that (1) the representations and warranties
of the Company and the Guarantors contained herein shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date), (2) the Company and the Guarantors shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company and the Guarantors, as applicable, at or prior
to the Closing Date, (3) since the date of the most recent balance sheet
contained in the Time of Sale Document there shall not have been any Material
Adverse Effect or any development involving or which could reasonably be
expected to result in a Material Adverse Effect, (4) no action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any federal, state or foreign governmental or regulatory authority
of competent jurisdiction that would, as of the Closing Date, render impossible
the issuance or sale of the Notes or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Notes or the issuance of the Guarantees and (5) to the best of his knowledge,
except as disclosed in the Time of Sale Document and the Final Offering
Circular, there are no proceedings pending or, to the Company’s knowledge
threatened that seek to restrain, enjoin, prevent the consummation of, or
otherwise challenge any of the Transaction Documents or any of the transactions
contemplated therein.

 

Page 20



--------------------------------------------------------------------------------

(ix) The statements of the Company and the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.

(x) A customary opinion letter and 10b-5 statement, dated the Closing Date, from
Proskauer Rose LLP, in form satisfactory to the Initial Purchasers.

(c) The Collateral Agent shall have received on the Closing Date:

(i) Appropriately completed copies of Uniform Commercial Code financing
statements (to the extent necessary to perfect or maintain perfection of Liens
on the Collateral as described in the Time of Sale Document) and certified
copies of Uniform Commercial Code Requests for Information or Copies (Form
UCC-11), or a similar search report certified by a party reasonably acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Company or any
Guarantor (under its present name and any previous names) as the debtor,
together with copies of such financing statements (none of which shall cover any
collateral described in any Collateral Agreement), other than any such financing
statements that are being released in connection with the Transactions or that
evidence Permitted Liens; and

(ii) approvals, opinions, or documents as the Collateral Agent may reasonably
request in form and substance reasonably satisfactory to the Collateral Agent;

(d) The Collateral Agent and its counsel shall be satisfied that (A) the Lien
granted to the Collateral Agent, for the benefit of the Secured Parties in the
collateral described above is of the priority described in the Time of Sale
Document and the Final Offering Circular and (B) no Lien exists on any of the
collateral described above, other than (1) Liens created in favor of the
Collateral Agent, for the benefit of the Secured Parties pursuant to a
Collateral Agreement and the Collateral Agreement Amendments, as applicable, and
(2) Permitted Liens;

(e) The Company and the Guarantors shall have obtained all governmental
regulatory or third-party consents and approvals, if any, necessary for the sale
of the Securities.

(f) The Initial Purchasers shall have received (i) satisfactory evidence that
the Company shall have received an amendment or consent to permit the
Transactions under the Senior Credit Agreement and (ii) a fully executed copy of
the Supplemental Indenture.

(g) Subsequent to the respective dates as of which information is given in the
Time of Sale Document (exclusive of any amendment or supplement thereto), there
shall not have been any Material Adverse Change that could, in the judgment of
the Initial Purchasers, be expected to (i) make it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated

 

Page 21



--------------------------------------------------------------------------------

by this Agreement, the Time of Sale Document and the Final Offering Circular, or
(ii) materially impair the investment quality of any of the Securities.

(h) Any outbreak or escalation of hostilities or other national or international
calamity or crisis, including acts of terrorism, or material adverse change or
disruption in economic conditions in, or in the financial markets of, the United
States (it being understood that any such change or disruption shall be relative
to such conditions and markets as in effect on the date hereof), if the effect
of such outbreak, escalation, calamity, crisis, act or material adverse change
in the economic conditions in, or in the financial markets of, the United States
could be reasonably expected to make it, in the judgment of the Initial
Purchasers, impracticable or inadvisable to market or proceed with the offering
or delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Document and the Final Offering Circular or to enforce contracts
for the sale of any of the Securities.

(i) Trading or a suspension or limitation of trading generally in securities on
the New York Stock Exchange, the NYSE Amex LLC or the NASDAQ National Market or
any setting of limitations on prices for securities occurs on any such exchange
or market or (ii) the declaration of a banking moratorium by any Governmental
Authority has occurred or the taking of any action by any Governmental Authority
after the date hereof in respect of its monetary or fiscal affairs that, in the
case of clause (i) or (ii) of this paragraph, in the judgment of the Initial
Purchasers, could reasonably be expected to have a material adverse effect on
the financial markets in the United States.

(j) All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Transaction Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchasers; and the Company
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

8. Indemnification and Contribution.

 

(a) Indemnification by the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchasers, its affiliates, directors, officers and employees, and each
person, if any, who controls the Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities of any kind to which the Initial
Purchasers, affiliate, director, officer, employee or such controlling person
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:

 

Page 22



--------------------------------------------------------------------------------

  (i) any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Circular, or any amendment or supplement
thereto;

 

  (ii) the omission or alleged omission to state, in the Time of Sale Document,
any Company Additional Written Communication or the Final Offering Circular, or
any amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; or

 

  (iii) any breach by the Company or any of the Guarantors of their respective
representations, warranties and agreements set forth herein or of Applicable
Law, or any failure by the Company to perform any covenant set forth herein;

and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchasers and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Company and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Circular or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Company by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information furnished by the Initial Purchasers to the
Company consists of the information set forth in Section 12. The indemnity
agreement set forth in this Section shall be in addition to any liability that
the Company and the Guarantors may otherwise have to the indemnified parties.

 

(b)

Indemnification by the Initial Purchasers. Each Initial Purchaser, severally and
not jointly, agrees to indemnify and hold harmless each of the Company, each of
the Guarantors and their respective directors, officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, damages,
liabilities or expenses to which the Company, such Guarantors or any such
director, officer or controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as a court of competent jurisdiction
shall have determined by a final, unappealable judgment that such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) have
resulted solely from (i) any untrue statement or alleged untrue statement of any
material fact contained in the Time of Sale Document or the Final Offering
Circular or any amendment or supplement thereto or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent

 

Page 23



--------------------------------------------------------------------------------

  (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning any Initial Purchaser furnished
to the Company by the Initial Purchasers specifically for use therein as set
forth in Section 12; and, subject to the limitation set forth immediately
preceding this clause, will reimburse, as incurred, any legal or other expenses
incurred by the Company, each of the Guarantors or any such director, officer or
controlling person in connection with any such loss, claim, damage, liability,
expense or action in respect thereof. The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, subject to clause (i), relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in Section 8(a) and (b) above. In case any such action is brought
against any indemnified party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may elect, jointly with any other
indemnifying party similarly notified by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the defendants in
any such action include both the indemnified party and the indemnifying party,
and the indemnified party shall have concluded that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses, other than
reasonable costs of investigation, subsequently incurred by such indemnified
party in connection with the defense thereof,

 

Page 24



--------------------------------------------------------------------------------

  unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the fees and expenses of more than one separate counsel
(in addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of Section 8(a) or the Company in the case of Section 8(b), representing the
indemnified parties under such Section 8(a) or (b), as the case may be, who are
parties to such action or actions), (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section, in which
case the indemnified party may effect such a settlement without such consent.

 

(d) Settlements. No indemnifying party shall be liable under this Section for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

 

(e)

Contribution. In circumstances in which the indemnity agreements provided for in
this Section is unavailable to, or insufficient to hold harmless, an indemnified
party in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof), each indemnifying party, in order to provide for
just and equitable contributions, shall contribute to the amount paid or payable
by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other

 

Page 25



--------------------------------------------------------------------------------

  hand, from the Offering or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties, on the one
hand, and the indemnified party, on the other hand, in connection with the
statements or omissions or alleged statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the Offering (before deducting expenses)
received by the Company bear to the total discounts and commissions received by
the Initial Purchasers. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

 

(f) Equitable Consideration. The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section, the Initial Purchasers
shall not be obligated to make contributions hereunder that in the aggregate
exceed the total discounts, commissions and other compensation received by such
Initial Purchasers under this Agreement, less the aggregate amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of the untrue or alleged untrue statements or the omissions or alleged omissions
to state a material fact. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligation to contribute hereunder
shall be several in proportion to their respective purchase obligations
hereunder and not joint. For purposes of Section 8(e), each director, officer
and employee of the Initial Purchaser, and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Initial Purchasers, and each director, officer and employee of the Company
and the Guarantors, and each person, if any, who controls the Company or any of
the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company and the Guarantors.

9. Termination. The Initial Purchasers may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Sections 7(g) (No Material Adverse Change), 7(h) (No Hostilities)
or 7(i) (No Suspension in Trading; Banking Moratorium) shall have occurred or if
the Initial Purchasers shall decline to purchase the Securities for any reason
permitted by this Agreement. Any termination pursuant to this Section shall be
without liability on the part of (a) the Company or the Guarantors to the
Initial Purchasers, except that the Company and the Guarantors shall be
obligated to reimburse

 

Page 26



--------------------------------------------------------------------------------

the expenses of the Initial Purchasers pursuant to Section 5(f) hereof or
(b) the Initial Purchasers to the Company or the Guarantors, except, in the case
of each of clauses (a) and (b), that the provisions of Sections 9 and 10 hereof
shall at all times be effective and shall survive such termination.

10. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company and the Guarantors set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the Initial Purchasers, (ii) the acceptance of the Securities, and
payment for them hereunder, and (iii) any termination of this Agreement.

11. No Fiduciary Relationship. The Company and the Guarantors hereby acknowledge
that the Initial Purchasers are acting solely as initial purchasers in
connection with the purchase and sale of the Securities. The Company and the
Guarantors further acknowledge that the Initial Purchasers are acting pursuant
to a contractual relationship created solely by this Agreement entered into on
an arm’s length basis, and in no event do the parties intend that the Initial
Purchasers act or be responsible as a fiduciary to either the Company, the
Guarantors or their respective management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchasers may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to either the
Company or the Guarantors, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company and the Guarantors hereby confirm their understanding and
agreement to that effect. The Company, the Guarantors and the Initial Purchasers
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Initial Purchasers to the Company and the Guarantors regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Securities, do not constitute advice or
recommendations to the Company and the Guarantors. The Company and the
Guarantors hereby waive and release, to the fullest permitted by law, any claims
that either of the Company or the Guarantors may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company or the Guarantors in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.

12. Information Supplied by Initial Purchasers. Each of the Company and the
Guarantors hereby acknowledges that, for purposes of Section 8, the only
information that the Initial Purchasers have furnished to the Company
specifically for use in the Preliminary Offering Circular or the Final Offering
Circular are the statements set forth in (a) the fifth sentence of the sixth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Circular and the Final Offering Circular, (b) the paragraph under the subheading
“Stabilization” under the caption “Plan of Distribution” in the Preliminary
Offering Circular and the Final Offering Circular and (c) the marketing names of
the Initial Purchasers appearing on the front and back covers of the Preliminary
Offering Circular and the Final Offering Circular.

13. Miscellaneous.

 

Page 27



--------------------------------------------------------------------------------

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows:

 

  (i) if to the Company, to:

RAAM GLOBAL ENERGY COMPANY

1537 Bull Lea Road, Suite 200

Lexington, Kentucky 40511

Telephone: (859) 253-1300

Facsimile: (859) 233-7471

Attention:  Jeff T. Craycraft,

     Treasurer and Chief Financial Officer

with a copy to (which shall not constitute notice):

VINSON & ELKINS L.L.P.

First City Tower

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention: T. Mark Kelly, Esq.

Phone: (713) 758-4592

Fax: (713) 615-5531

 

  (ii) if to the Initial Purchasers, to:

GLOBAL HUNTER SECURITIES, LLC

400 Poydras Street, Suite 3100

New Orleans, Louisiana 70130

Attention: Gary Meringer, Esq.

Phone: (504) 410-8017

Fax: (504) 212-1610

KNIGHT CAPITAL AMERICAS, L.P.

33 Benedict Pl, 3rd Floor

Greenwich, Connecticut 06830

Attention: Kevin Donohue, Esq.

Phone: (203) 930-7305

Fax: (203) 930-7390

with a copy to (which shall not constitute notice):

PROSKAUER ROSE LLP

11 Times Square

 

Page 28



--------------------------------------------------------------------------------

New York, New York 10036

Attention: Frank Lopez, Esq.

Phone: (212) 969-3492

Facsimile: (212) 969-2900

 

(b) Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase. Notwithstanding the foregoing, it is expressly understood and
agreed that each purchaser who purchases Securities from the Initial Purchasers
is intended to be a beneficiary of the covenants of the Company and the
Guarantors contained in the Registration Rights Agreement to the same extent as
if the Securities were sold and those covenants were made directly to such
purchaser by the Company and the Guarantors, and each such purchaser shall have
the right to take action against the Company and the Guarantors to enforce, and
obtain damages for any breach of, those covenants.

 

(c) Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to principles of conflict of law. Each of the Company
and the Guarantors hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives
(a) its right to a trial by jury in any legal action or proceeding relating to
this Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of the Initial Purchasers and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

 

(d) Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(f)

Separability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the

 

Page 29



--------------------------------------------------------------------------------

  remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(g) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

[signature pages follow]

 

Page 30



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Guarantors and the Initial Purchasers.

 

Very truly yours, RAAM GLOBAL ENERGY COMPANY By:  

/s/    Howard Settle        

Name:   Howard Settle Title:   President and Chief Executive Officer CENTURY
EXPLORATION NEW ORLEANS, INC. CENTURY EXPLORATION HOUSTON, INC. CENTURY
EXPLORATION RESOURCES, INC. SITA ENERGY, LLC WINDSTAR ENERGY, LLC By:  

/s/    Howard Settle        

Name:   Howard Settle Title:   President

 

Accepted and Agreed to: GLOBAL HUNTER SECURITIES, LLC By:  

/s/ Michael H. Schmidt

  Name:   Michael H. Schmidt   Title:   Managing Director KNIGHT CAPITAL
AMERICAS, L.P. By:  

/s/ Robert Lyons

  Name:   Robert Lyons   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SUPPLEMENT

See attached.



--------------------------------------------------------------------------------

SCHEDULE II

COMPANY ADDITIONAL WRITTEN COMMUNICATION

None.



--------------------------------------------------------------------------------

SCHEDULE III

Disclose any claim, audit or legal proceeding against the Company or any of the
Guarantors is pending, nor, to the Company’s knowledge, has one been threatened
n writing in respect of any tax:

On November 8, 2010, the U.S. Internal Revenue Service (the “IRS”) sent a letter
to the Company alerting a pending audit of its 2008 federal tax return.

On February 22, 2011, the Company received a letter from the IRS notifying
taxpayer that the examination of its 2007 federal tax return was finalized and
no changes were made to the return filed.



--------------------------------------------------------------------------------

SCHEDULE IV

LOCAL COUNSEL

 

  1. Louisiana

 

  2. Mississippi



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONSENT LETTER OF NETHERLAND, SEWELL & ASSOCIATES, INC.

See attached.

 

B-37



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONSENT LETTER OF H. J. GRUY ASSOCIATES

See attached.

 

Exhibit C - 38



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF VINSON & ELKINS

(i) The Company and each of the Guarantors (“Subject Persons”) is a validly
existing corporation in good standing under the laws of the State of Delaware.

(ii) Each of the Subject Persons has all requisite corporate power and authority
to own its properties and conduct its business as described in the Time of Sale
Document and the Final Offering Circular and to execute, deliver and perform
their obligations under the Transaction Documents.

(iii) Each of the Subject Persons is duly qualified to do business as a foreign
corporation in good standing, as the case may be, in Kentucky, Louisiana,
Oklahoma, Mississippi, Texas, Arizona, Alabama, Florida, Georgia, New Mexico,
Utah and Delaware.

(iv) The Notes are in the form contemplated by the Indenture. The execution,
delivery and performance of the Securities have been duly and validly authorized
by the Company and the Guarantors. The Securities have been duly executed and
delivered by or on behalf of the Company and the Guarantors, and are valid and
legally binding obligations of the Company and the Guarantors, entitled to the
benefits of the Indenture (including the Supplemental Indenture), and
enforceable against the Company and the Guarantors in accordance with their
terms subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general, equity principles.

(v) When the Exchange Notes are duly executed, authenticated and delivered in
accordance with the terms of the Exchange Offer and the Indenture (including the
Supplemental Indenture), they will constitute a legal, valid and binding of the
Company entitled to the benefits of the Indenture (including the Supplemental
Indenture), the Guarantees, the Collateral Agreements, the Collateral Agreement
Amendments, as applicable, and the Registration Rights Agreement, enforceable
against the Company and the Guarantors in accordance with their terms subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general, equity principles.

(vi) The Agreement has been duly authorized, executed and delivered and validly
authorized by each such Subject Person.

(vii) Each of the Transaction Documents has been duly authorized, executed and
delivered by each Subject Person that is a party thereto. Each of the
Transaction Documents is a valid and legally binding obligation of such Subject
Person, enforceable against such Subject Person in accordance with its terms
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general, equity principles.

 

D-1



--------------------------------------------------------------------------------

(viii) When duly authorized, executed and delivered, the Indenture (including
the Supplemental Indenture), the Notes, the Guarantees, the Purchase Agreement,
the Collateral Agreement Amendments and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Circular.

(ix) No consent, approval, authorization or order of any governmental authority
or body or any court is required to be obtained or made by the Company under the
General Corporation Law of the State of Delaware, the laws of the State of New
York and the federal laws of the United States of America for the consummation
of the transactions contemplated by the Agreement and the Registration Rights
Agreement in connection with the issuance or sale of the Notes, except such as
have been obtained and such as may be required under state or federal securities
or “Blue Sky” laws in connection with the purchase and resale of the Notes by
the Purchasers.

(x) No registration under the Securities Act of the Notes (and Guarantees) is
required in connection with the issuance and sale of the Notes to the Initial
Purchasers as contemplated by the Agreement and the Time of Sale Document and
the Final Offering Circular, in each case, assuming (i) the accuracy of Initial
Purchasers’ representations contained in Section 6 of the Agreement and (ii) the
accuracy of the Company’s and the Guarantors’ representations contained in
Section 4 of the Agreement regarding the absence of a general solicitation in
connection with the sale of the Notes to the Initial Purchasers.

(xii) The execution, delivery or performance by any Subject Person of the
Transaction Documents to which it is a party and the consummation of any
transactions contemplated therein will not result in a breach or violation of
(i) any agreement or instrument listed on Exhibit [—]; (ii) the charter or
by-laws or other organizational documents of the Company and each Guarantor; or
(iii) the General Corporation Law of the State of Delaware, the laws of the
State of New York and the federal laws of the United States of America
(provided, however, that we express no opinion with respect to federal or state
securities laws, or other federal or state anti-fraud laws, rules or regulations
and certain other laws, rules and regulations that are to be excluded from the
opinions).

(xiii) The Company is not, and after giving effect to the Offering of the Notes
and the application of the proceeds therefrom as described in the Time of Sale
Document and the Final Offering Circular, will not be an “investment company”
(as defined in the Investment Company Act of 1940).

(xiv) The Collateral Agreements, as amended by the Collateral Agreement
Amendments, are effective to create in favor of the Collateral Agent, to secure
the “Secured Obligations” (as defined therein), a valid security interest (the
“Article 9 Security Interest”) in all right, title and interest of the Company
and Guarantor in and to that portion of the “Collateral” (as defined therein) in
which a security interest may be created under Article 9 of the Uniform
Commercial Code as in effect in the State of New York (the “NY UCC”) (the
“Article 9 Collateral”).

 

D-2



--------------------------------------------------------------------------------

(xv) Assuming that the Uniform Commercial Code financing statements listing a
Subject Person as debtor and the Collateral Agent as secured party in connection
with the Existing Notes and referenced in Schedule I to this opinion (the
“Financing Statements”) were properly filed in office of the Delaware Secretary
of State prior to the date hereof in the form set forth in the UCC searches
dated July 7, 2011, received from Corporation Service Company and have not been
amended, terminated, released, lapsed or otherwise modified (whether by
operation of law or otherwise), the amendments to the Collateral Documents do
not require the filing of new UCC-1 financing statements or amendments to the
Financing Statements to continue the existing status of the security interest
created by the Collateral Documents as a perfected security interest in favor of
the Collateral Agent in that portion of the Article 9 Collateral described in
the existing UCC-1 financing statements granted by the Subject Persons in which
a security interest may be perfected solely by the filing of a financing
statement under the Delaware UCC.

(xvi) Each of the Mortgages to be recorded by the applicable County Clerks of
the State of [—] is in proper form (i) to be accepted for recording by the
County Clerks of such Counties and (ii) upon such recording, to provide notice
to third parties of the mortgage liens on the interest of the Company or the
Guarantor party to such Mortgage in the Collateral comprising the real property
described therein. Each such Mortgage constitutes a fixture financing statement
for purposes of the [—] UCC.

We have participated in conferences with officers and representatives of the
Company and its Subsidiaries, representatives of the current registered public
accountants of the Company and its Subsidiaries, and representatives of the
Initial Purchasers and their counsel, at which conferences the contents of the
Time of Sale Document and the Final Offering Memorandum and related matters were
discussed and, based on these conferences and our review of these documents,
nothing has come to our attention that causes us to believe that the Time of
Sale Document, as of its date, or the Final Offering Memorandum as of its date
or on the Closing Date, contained or contains, an untrue statement of a material
fact or omitted or omits to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading (except for the financial statements and financial,
accounting, and oil and gas reserve and production data included or incorporated
by reference therein, as to which such counsel need express no belief).

 

D-3